DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 13-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 2019/0009472)
As Per Claim 1, Mark discloses a method of manufacturing metal shingles on a mobile platform [abstract; Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings). The range scanner 15 is positioned to measure surface profiles of the printing material shells. ….”; the reference clearly discloses being able to print metal layers/shells from a surface profile, and said metal shell/layer can be used as a shingle] comprising: 
controlling the movement of a robotic arm [Fig. 2G, #1400] using signals generated by a controller [Fig. 3, #20; Par. 111 “…control system of the three dimensional printer which controls the mechanisms, sensors, and actuators therein, and executes instructions to perform the control profiles depicted in and processes described herein…”]; 
attaching a wire feed arc welder [Fig. 2B, #1616 & #1618] to said robotic arm [Fig. 2G, #1400] having a welding tip [Fig. 2B, #1610] that dispenses wire [Fig. 2B, #1608] that is welded to wire previously dispensed by said welding tip  [Par. 117; “…As the continuous core filament 1608 is deposited, appropriate electromagnetic radiation (e.g., laser 1612) cures or sinters the resin surrounding the continuous core filament 1608 in a location 1614 behind the path of travel of the conduit nozzle 1610.…” ]; ;
 controlling said tip [Fig. 2B, #1610] of said wire feed arc welder [Fig. 2B, #1616 & #1618] to construct a metal shingle substrate [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings)….”] on a fabrication table [Fig. 2F, #2216] from said wire dispensed by said welding tip [Fig. 2E, #2136]; 
controlling said tip [Fig. 2B, #1610]  of said wire feed arc welder [Fig. 2B, #1616 & #1618] to construct a selected surface contour of metal shingle substrate to create a metal shingle [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings). The range scanner 15 is positioned to measure surface profiles of the printing material shells. ….”; the reference clearly discloses being able to print metal layers/shells from a surface profile, and thus is well within functionality of print a metal shingle]; 
mounting said robotic arm [Fig. 2F, #2200], said wire feed arc welder [Fig. 2B, #1616 & #1618] and a controller [Fig. 3, #20] on said mobile platform [Fig. 3, #3001].
As Per Claim 5, Mark discloses a system for manufacturing metal shingles on a mobile platform [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings). The range scanner 15 is positioned to measure surface profiles of the printing material shells. ….”; the reference clearly discloses being able to print metal layers/shells from a surface profile, and thus is well within functionality of print a metal shingle] comprising: 
a robotic arm [Fig. 2G, #1400];
 a wire feed arc welder [Fig. 2B, #1616 & #1618] mounted on said robotic arm [Fig. 2G, #1400] and having a welding tip [Fig. 2B, #1610] that dispensed wire [Fig. 2B, #1608] that is are welded to wire previously dispensed by said welding tip [Par. 117; “…As the continuous core filament 1608 is deposited, appropriate electromagnetic radiation (e.g., laser 1612) cures or sinters the resin surrounding the continuous core filament 1608 in a location 1614 behind the path of travel of the conduit nozzle 1610.…” ]; 
a controller [Fig. 3, #20] that controls movement of said robotic arm [Fig. 2G, #1400] so that said welding tip constructs a metal shingle substrate [Fig. 3, #20; Par. 111 “…control system of the three dimensional printer which controls the mechanisms, sensors, and actuators therein, and executes instructions to perform the control profiles depicted in and processes described herein…”], and welds a selected surface contour on said metal shingle substrate to create a metal shingle [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings). The range scanner 15 is positioned to measure surface profiles of the printing material shells. ….”; the reference clearly discloses being able to print metal layers/shells from a surface profile, and thus is well within functionality of print a metal shingle]; 
a mobile platform [Fig. 3, #3001] on which said robotic arm [Fig. 2G, #1400], said wire feed arc welder [Fig. 2B, #1616 & #1618] and said controller is mounted [Fig. 1, #20].
As Per Claim 8, Mark discloses a method of making shingles and roof tiles using additive manufacturing techniques [abstract] comprising: 
coating a substrate with a desired color coating [Par. 122; “…;The print arm 1400 may return the printer head 1402 to an associated holder or turret and then pick up printer head 1408 or 1410 for printing filament and other consumables different in size, material, color, coating, and/or spray; or even a vision system 1412 (e.g., camera, rangefinder) for part inspection. …”] curing said color coating [Par. 168; “…Subsequently, for each layer, toolpaths ("layers and slices" 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material)….”]; 
using a light or heat source to cure said texture. [Par. 168; “…Subsequently, for each layer, toolpaths ("layers and slices" 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material….”]
As Per Claim 9, Mark discloses placing a substrate material [Fig. 2B, #1600] in a tray [Fig. 2C, #1606]; 
curing said substrate material to form said substrate [Par. 118; “…After depositing a portion, or all, of the continuous core filament 1608, the laser 1612 is directed along a predetermined pattern to cure the liquid resin material 1604 and form the current layer. Similar to the above system, appropriate electromagnetic radiation (e.g., laser 1612), is generated by a source 1616 and directed by a controllable mirror 1618….”]; 
applying a texture to said color coating [Par. 21; “…the transmitting circuit returns the associated identification and the corresponding measured surface profiles of material shells following each deposition corresponding to the selection of printing material shells to be scanned…”; the reference explicitly discloses being able to print different surface profiles (textures)]
As Per Claim 13, Mark discloses obtaining said substrate [Fig. 2B, #1600] from a manufacturing plant. [Fig. 2B]
As Per Claim 14, Mark discloses placing devices [Fig. 25, #510] for manufacturing said shingles and roof tiles on a truck or trailer to allow for mobile fabrication of said shingles and said roof tiles. [Par. 369; “…It should be understood, that additional degrees of freedom could be added to either the rotation and movement of the part 1300 or the printer head 1310 based on the machine objectives, and part requirements. For example, in an automotive application, rotating axis 1312 may correspond to a rotisserie, enabling rotation of the vehicle frame about the YT axis to enable continuous fibers to be laid in the X-Y plane, the Z-Y plane, or any plane in between. Alternatively, a fluid rotation following the external contours of the vehicular body might be used to continuously deposited material on the vehicle as it is rotated. Such a three dimensional printer might optionally add the XT axis to the printer head to enable full contour following as well as the production of both convex and concave unibody structures…”; the reference clearly discloses that the printer heads can be used to manufactures materials for vehicles (truck or trailers)]
As Per Claim 15, Mark discloses forming a metal substrate using a metal three dimensional printer. [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings)….”]
As Per Claim 16, Mark discloses a system for making shingles and roof tiles using additive manufacturing techniques [abstract] comprising:
 a color applicator that applies a color layer to a substrate [Par. 122; “…The print arm 1400 may return the printer head 1402 to an associated holder or turret and then pick up printer head 1408 or 1410 for printing filament and other consumables different in size, material, color, coating, and/or spray; or even a vision system 1412 (e.g., camera, rangefinder) for part inspection….”];
 a source of light or heat that cures said color layer. [Par. 142; “…Subsequently, for each layer, toolpaths are calculated for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material….”] 
As Per Claim 17, Mark discloses a texture applicator that applies texture to said color layer [Par. 21; “…the transmitting circuit returns the associated identification and the corresponding measured surface profiles of material shells following each deposition corresponding to the selection of printing material shells to be scanned…”; the reference explicitly discloses being able to print different surface profiles (textures)]; 
an additional source of light energy that cures said texturing [Par. 142; “…Subsequently, for each layer, toolpaths are calculated for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material….”];
a liquid or powder photopolymer that is cured by said source of light or heat to form said color layer. [Par. 117; “…a part 1600 being built on a platen 1602 using stereolithography or selective layer sintering. The part 1600 is immersed in a liquid resin (photopolymer) material or powder bed 1604 contained in a tray 1606….As the continuous core filament 1608 is deposited, appropriate electromagnetic radiation (e.g., laser 1612) cures or sinters the resin surrounding the continuous core filament 1608 in a location 1614 behind the path of travel of the conduit nozzle 1610….”]
As Per Claim 18, Mark discloses substrates [Fig. 2b, #1600] that are manufactured in a manufacturing plant. [Fig. 2B]
As Per Claim 19, Mark discloses substrates that are formed from a photopolymer. [Par. 117; “…The part 1600 is immersed in a liquid resin (photopolymer) material or powder bed 1604 contained in a tray 1606…”]
As Per Claim 21, Mark dsicloses a metal three dimensional printer that produces metal substrates. [Par. 129; “…each printing material deposition head depicted in FIGS. 1A-1C, 28, 2A-2H traces toolpaths, e.g., G-code and the like as described herein to deposit printing material shells or layers (whether these shells are deposited as extruded thermoplastic or metal, deposited as continuous or semi-continuous fiber, solidified as photo or UV cured resin, or jetted as metal or binders mixed with plastics or metal, or are structural, functional or coatings)….”]
As Per Claim 22, Mark discloses a wire are additive manufacturing system that forms said shingles and roof tiles. [Par. 123; “…FIG. 2H depicts a multi-element printer head 1500 that selectively combines (in any feasible combination) and extrudes material feed options core 1502 (e.g., continuous copper wire, continuous fiber, stranded prepreg wire or fiber), matrix 1504 (e.g., binding resin such as nylon), and support 1506 (e.g., a dissolvable support material)….”]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Leitch (US 2009/0117329)
As Per Claim 2, Mark discloses al limitations of the invention except painting said metal shingle with a selected paint color, to create a paint covering on said metal shingle; 
drying said paint on said metal shingle; 
coating said paint covering with a durable coating; 
drying said durable coating.
Leitch much like Mark, pertains to a method for making metal shingles. [abstract]
Leitch discloses painting said metal shingle with a selected paint color, to create a paint covering on said metal shingle [Par. 29; “…Once the metal flakes are fluidized to create a fluidized bed in the coating machine, the paint spray nozzle 204, located at the bottom of the coating machine and pointing upward, is fed with dry high pressure compressed air. The compressed air is in the range of 30 to 120 psi and causes the fluidized flakes in its path to be picked up and shot toward the top of the coating machine in a narrow column…”]; 
drying said paint on said metal shingle [Par. 29; “…Once the metal flakes are fluidized to create a fluidized bed in the coating machine, the paint spray nozzle 204, located at the bottom of the coating machine and pointing upward, is fed with dry high pressure compressed air. The compressed air is in the range of 30 to 120 psi and causes the fluidized flakes in its path to be picked up and shot toward the top of the coating machine in a narrow column…”];
 coating said paint covering with a durable coating [Par. 29; “…typically after sufficient time to allow the bed of flakes to expand and create a fluidized bed, liquid coating material is added to the stream of compressed air….”]; 
drying said durable coating. [Par. 30; “…The coated flake is removed from the coating machine and the coating machine is then ready for a new batch of dry bulk metal flakes….”; it is clear that in removing the coated material, that in the process of removing drying would occur]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the metal shingle as taught by Mark in view of the metal shingles as taught by Leitch to further include painting said metal shingle with a selected paint color, to create a paint covering on said metal shingle; drying said paint on said metal shingle; coating said paint covering with a durable coating; drying said durable coating to ensure the aesthetic quality of the final product is maintained.
Claim(s) 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Weeks (US 2019/0047069) in further view of Goodhart (US 5495654)
As Per Claim 3, Mark discloses all limitations of the invention except using a galvanized steel wire as said wire that is dispensed by said welding tip. 
Weeks, much like Mark, pertains to wire welding for additive manufacturing systems. 
Week discloses using a steel wire as said wire that is dispensed by said welding tip. [Par. 36; “…That is, the use of two different, but compatible, consumables can be combined to create a desired weld joint. For example, compatible consumables include hardfacing wires, stainless wires, nickel alloys and steel wires of different composition can be combined. As one specific example a mild steel wire can be combined with an overalloyed wire to make a 309 stainless steel composition….”]
Weeks discloses the use of the steel wire in that it can optimize a given manufacturing operation [Par. 36] to ensure the material is durable. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding tip as taught by Mark in view of the steel wire as taught by Weeks to further include using a galvanized steel wire as said wire that is dispensed by said welding tip to ensure the material is durable during a manufacturing operation. 
Neither Marks nor Weeks disclose that the steel wire is galvanized. 
Goodhart, much like Mark pertains to preparing metal sheets. [abstract]
Goodhart discloses galvanizing metals. [Col. 10, Lines 51-55; “…the present invention shown in FIG. 19, a metal coating 146, such as a hot-dip galvanizing metal coating, is applied to at least one planar surface of flat-rolled steel substrate 148…”] 
Goodhart discloses the benefits of galvanizing metals in that it provides added corrosion protection. [Col. 10, Lines 51-55] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the steel wire as taught by Marks and Weeks in view of the method of galvanizing as taught by Goodhart to further include galvanizing the steel wire to provide added corrosion protection. [Col. 10, Lines 51-55]
As Per Claim 4, Mark discloses all limitations of the invention except placing said metal shingle in a galvanizing bath.
Goodhart, much like Mark pertains to preparing metal sheets. [abstract]
Goodhart discloses placing said metal shingle in a galvanizing bath. [Col. 10, Lines 51-55; “…the present invention shown in FIG. 19, a metal coating 146, such as a hot-dip galvanizing metal coating, is applied to at least one planar surface of flat-rolled steel substrate 148…”] 
Goodhart discloses the benefits of galvanizing the metal shingle in that it provides added corrosion protection. [Col. 10, Lines 51-55] 
Therefore, it would have been obvious to one with ordinary skill to modify the method of making the metal shingle as taught by Mark in view of the method of preparing metal sheets as taught by Goodhart to further include placing said metal shingle in a galvanizing bath to provide added corrosion protection. [Col. 10, Lines 51-55]
As Per Claim 6, Mark discloses all limitations of the invention except a galvanizing bath that galvanizes said metal shingle.
Goodhart, much like Mark pertains to preparing metal sheets. [abstract]
Goodhart discloses a galvanizing bath that galvanizes said metal shingle. [Col. 10, Lines 51-55; “…the present invention shown in FIG. 19, a metal coating 146, such as a hot-dip galvanizing metal coating, is applied to at least one planar surface of flat-rolled steel substrate 148…”] 
Goodhart discloses the benefits of galvanizing the metal shingle in that it provides added corrosion protection. [Col. 10, Lines 51-55] 
Therefore, it would have been obvious to one with ordinary skill to modify the method of making the metal shingle as taught by Mark in view of the method of preparing metal sheets as taught by Goodhart to further include a galvanizing bath that galvanizes said metal shingle to provide added corrosion protection. [Col. 10, Lines 51-55]
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Gould (US 4028450)
As Per Claim 7, Mark discloses a curing module that cures a coating. [Par. 168; “…Subsequently, for each layer, toolpaths ("layers and slices" 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material….”]
Mark does not disclose a painting module that paints said metal shingle a selected color;
 a dryer that dries said paint to create a painted metal shingle;
 a coating module that coats said painted metal shingle with a durable coating; 
a curing module that cures said coating.
Gould, much like Mark, pertains to forming synthetic structures. [abstract]
Gould discloses a painting module [Fig. 3, #41] that paints said shingle a selected color [Fig. 3, #33];
 a dryer [Fig. 3, #42] that dries said paint to create a painted metal shingle [Col. 6, Lines 10-15; “…The mold 31 then proceeds to the drying compartment 42 at which time the barrier coat 33 (acrylic paint) is thoroughly dried. Upon leaving the drying station area 52, the mold 31 then enters the chilling compartment 43…”];
 a coating module [Fig. 3, #54] that coats said painted metal shingle with a durable coating [Col. 6, Lines 10-15; “… The mold 31 then travels to station area 54 where foam 3 is sprayed into the cavity of mold 31….”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the system of Mark in view of the system as taught by Gould to further include a painting module that paints said metal shingle a selected color, a dryer that dries said paint to create a painted metal shingle and a coating module that coats said painted metal shingle with a durable coating to improve the aesthetic of the metal shingle to be made.
Claim(s) 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Sievers (US 2021/0299942)
As Per Claim 20, Mark discloses substrates that are formed from an epoxy, an epoxy hardener [Par. 377; “…In one specific embodiment, continuous carbon fibers are embedded in a partially cured epoxy such that the extruded component sticks together, but requires a post-cure to fully harden. It should be understood that other materials may be used as well….”]
Mark does not disclose a polyester sheet.
Sievers, much like Mark, pertains to a an additive plate making system. [abstract] 
Sievers discloses a polyester sheet. [Par. 23; “…a first layer of photopolymer 10 on a base sheet 12, such as polyester…”]
Sievers discloses the benefits of using said polyester sheet in that it aids in effective curing of the material [Par. 23] which ensures quality coating of the sheet.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the polymer hardening mixture as taught by Mark  in view of the polyester sheet as taught by Sievers to further include a polyester sheet to aid in effective curing of the material [Par. 23] which ensures quality coating of the sheet.
As Per Claim 10, Mark discloses said substrate material comprises:
 a photopolymer liquid or powder which is cured by the application of light [Par. 117; “....The part 1600 is immersed in a liquid resin (photopolymer) material or powder bed 1604 contained in a tray 1606….moreover in Par. 118; “…After depositing a portion, or all, of the continuous core filament 1608, the laser 1612 is directed along a predetermined pattern to cure the liquid resin material 1604 and form the current layer…”]
Mark does not disclose curing by application of light generated by LEDS.
Sievers, much like Mark, pertains to a an additive plate making system. [abstract] 
Sievers discloses curing by application of light generated by LEDS. [Par. 23; “…curing each layer of photopolymer after printing using radiation at a suitable wavelength for curing the photopolymer, such as from a wide area source of ultraviolet radiation (UV) 16, such as from a wide area UV LED head…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the photpolymer as taught by Mark in view of the polyester sheet as taught by Sievers to further include p curing by application of light generated by LEDS. to aid in effective curing of the ensure quality curing of the coating of the sheet.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2019/0009472) in view of Sievers (US 2021/0299942) in further view of Verboomen (US 2019/0217534)
As Per Claim 11, Mark discloses using a polymer. 
Mark does not disclose mixing a polymer and a polymer hardener to form a mixture of polymer and hardener; 
placing said polymer and hardener on a polyester sheet; 
allowing said polymer and hardener to cure on said polyester sheet.
Verboomen, much like Mark, pertains to a method an apparatus for generating three-dimensional objected. 
Verboomen discloses mixing a polymer and a polymer hardener to form a mixture of polymer and hardener. [Par. 69; “…the polymer composite further comprises a hardener….”] 
Verboomen discloses the benefits of the hardener in that they enhance the post curing process. and aid in achieving the highest degree of cure possible [Par. 84] which in effects ensures the structure of the object to be fabricated to be finished with high quality. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the use of a polymer as taught by Mark in view of the hardener as taught by Verboomen to further include mixing a polymer and a polymer hardener to form a mixture of polymer and hardener to ensure the structure of the object to be fabricated to be finished with high quality.
Neither Mark nor Veboomen discloses placing said polymer and hardener on a polyester sheet; 
allowing said polymer and hardener to cure on said polyester sheet.
Sievers, much like Mark, pertains to an additive plate making system. [abstract] 
Sievers discloses placing material on a polyester sheet [Par. 23; “…a first layer of photopolymer 10 on a base sheet 12, such as polyester…”]; 
allowing said material to cure on said polyester sheet. [Par. 23; “…a first layer of photopolymer 10 on a base sheet 12, such as polyester, in a desired pattern in step AI using an ink jet print head 14 and then curing each layer of photopolymer after printing using radiation at a suitable wavelength for curing the photopolymer, such as from a wide area source of ultraviolet radiation (UV) 16…”] 
Sievers discloses the benefits of using said polyester sheet in that it aids in effective curing of the material [Par. 23] which ensures quality coating of the sheet.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the polymer hardening mixture as taught by Mark and Verboomen  in view of the polyester sheet as taught by Sievers to further include placing said polymer and hardener on a polyester sheet and allowing said polymer and hardener to cure on said polyester sheet to aid in effectively curing of the material [Par. 23] which ensures quality coating of the sheet.
As Per Claim 12, Mark discloses all limitations of the invention except placing said liquid or powder photopolymer on a polyester sheet.
Sievers, much like Mark, pertains to a an additive plate making system. [abstract] 
Sievers discloses placing said liquid or powder photopolymer on a polyester sheet. [Par. 23; “…a first layer of photopolymer 10 on a base sheet 12, such as polyester, in e…”]
Sievers discloses the benefits of using said polyester sheet in that it aids in effective curing of the material [Par. 23] which ensures quality coating of the sheet.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the photpolymer as taught by Mark in view of the polyester sheet as taught by Sievers to further include placing said liquid or powder photopolymer on a polyester sheet to aid in effective curing of the material [Par. 23] which ensures quality coating of the sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/ERIN E MCGRATH/              Primary Examiner, Art Unit 3761